Citation Nr: 1521327	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Evaluation of arthritis of the right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Other than VA medical records and records from the Social Security Administration, which were considered by the RO in the May 2013 Statement of the Case, documents in the Virtual VA claims file are duplicative of those in the paper claims file.  Other than the informal hearing presentation, there are no relevant documents pertaining to the Veteran in the Veterans Benefits Management System.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has indicated that he is not claiming that he is incapable of substantially gainful employment due to his service-connected right knee disability.  As such, a claim for TDIU is not raised by the record. 


FINDINGS OF FACT

Arthritis of the right knee is manifested by painful and limited motion; flexion is better than 30 degrees and extension is full.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2011, to the Veteran.  This letter explained the evidence needed to substantiate the claim for an increased rating, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating for his service-connected right knee.   The examination reports contain all the findings needed to rate the Veteran's service-connected right knee, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected arthritis of the right knee has not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's arthritis of the right knee is rated as 20 percent disabling pursuant to Diagnostic Code 5010-5260.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  

Diagnostic Code 5010 provides that traumatic arthritis to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right knee. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   However, there is no evidence of instability or subluxation of the right knee; testing for instability and subluxation of the right knee was negative at the August 2011 VA examination.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected arthritis of the right knee is no more that 20 percent disabling.  The current evaluation contemplates pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 15 degrees (Diagnostic Code 5260).  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.  The Board observes that the Veteran had limitation of motion at the August 2011 and January 2013 VA examinations.  Flexion was to 75 degrees at the August 2011 VA examination; repetitive motion did not change the range of motion.  At the more recent, January 2013 VA examination, flexion was to 60 degrees. The Board acknowledges that the Veteran reported pain at 5 degrees flexion; however, the January 2013 VA examiner noted that the Veteran's report of limitation of motion due to pain was inconsistent with the range of motion reflected in the Veteran's VA treatment records.   The Board also observes that VA treatment records reflect that the Veteran had range of motion within normal limits; in January 2012, the Veteran had flexion of the right knee to 110 degrees.

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 30 degrees.  Such evidence establishes that he is no more than 20 percent disabled based upon limited flexion.  Stated differently, although there may have been ain at 5 degrees, such pain did not functionally limit flexion to less than 309 degrees.

Regarding the other plane of motion, the August 2011 and January 2013 VA examinations disclosed that the Veteran had full extension, to 0 degrees.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 20-percent level for arthritis of the right knee, which would support a higher rating for the right knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examinations and treatment records were repeatedly negative for objective evidence of incoordination, abnormal movement, or deformity.  See DeLuca, supra.  There was disturbance of locomotion on VA examination in January 2013, and fatigue and swelling in August 2011, but no evidence of incoordination, deformity, or reduced muscle strength at either VA examination.  Although the Veteran reported additional limitation during weekly flare-ups of pain, the extent of such limitation was not shown upon examination.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 15 degrees of flexion.  As a result, the 20 percent rating for arthritis of the right knee adequately compensates him for the extent of his pain.

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; despite a history of meniscal tear (see March 2012 VA treatment records), the Veteran is not entitled to ratings under both DC 5260 and DC 5258 for the knee.  See, generally, VAOPGCPREC 9-98.  Regardless, the most recent examination disclosed that he did not have disability associated with the meniscus.  Therefore, neither higher nor separate evaluations are warranted under either code 5258 or 5259.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's arthritis of the right knee are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's arthritis of the right knee is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with arthritis of the right knee, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability evaluation in excess of 20 percent for arthritis of the right knee is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


